       Case 2:10-cr-00111-SSV-SS Document 230 Filed 07/22/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           CRIMINAL ACTION

    VERSUS                                                         NO. 10-111

    LLOYD E. CURRY, SR.                                    SECTION “R” (1)



                           ORDER AND REASONS


        Defendant Lloyd Curry’s motion for compassionate release is before

the Court.1 The Government opposes the motion.2 Because Curry fails to

demonstrate       “extraordinary   and    compelling    reasons”     meriting

compassionate release, the Court denies the motion.


I.      BACKGROUND

        On September 10, 2009, Curry sold 1.2 grams of heroin to a

confidential informant.3 Just over a week later, on September 18, 2009,

Curry sold 3.36 grams of heroin to the same confidential source.4 Again on

October 2, 2009, Curry sold 2.36 grams of heroin to the same informant.5




1       R. Doc. 221.
2       R. Doc. 226.
3       See R. Doc. 39 at 1.
4       Id. at 2.
5       Id.
      Case 2:10-cr-00111-SSV-SS Document 230 Filed 07/22/20 Page 2 of 7



According to the factual basis Curry signed, he made $50,000 in 2009 from

his heroin sales.6

      The FBI arrested Curry on April 14, 2010.7 Following the arrest, FBI

agents searched Curry’s vehicle, where agents found a .40 caliber semi-

automatic pistol, which was reported stolen in March 2008.8 Curry pleaded

guilty to distributing heroin and to possessing a firearm as a convicted felon,9

and this Court sentenced him to 220 months’ imprisonment, to be followed

by three years of supervised release.10 Curry is currently incarcerated at

Yazoo City Medium FCI and has a projected release date of January 18,

2026.11



II.   DISCUSSION

      A.    Exhaustion

      Before a federal court will assess the merits of a compassionate release

request, defendants must show they have “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the


6     Id. at 3.
7     Id.
8     Id.
9     See R. Doc. 202.
10    Id. at 2-3.
11    See     Federal  Bureau    of    Prisons,    Find     an         Inmate,
https://www.bop.gov/inmateloc/ (last visited July 20, 2020).
                                   2
     Case 2:10-cr-00111-SSV-SS Document 230 Filed 07/22/20 Page 3 of 7



defendant’s behalf,” or that “30 days [have passed] from the receipt of such

a request by the warden of the defendant’s facility.”          18 U.S.C. §

3582(c)(1)(A).

     Curry, proceeding pro se, claims to have taken the latter route, sending

a request for compassionate release to the warden of Yazoo City “on or about

April 30, 2020.”12 The Government, unable to confirm that Curry sent the

request, assumes for the purposes of this case that Curry satisfied the

exhaustion requirement.13 Because courts construe pro se filings liberally,

see Erickson v. Pardus, 551 U.S. 89, 94 (2007), and because the Government

does not contest exhaustion, the Court proceeds to the merits of Curry’s

claim.

     B.    Extraordinary Circumstances

     Courts grant compassionate release only when (1) “extraordinary and

compelling reasons warrant such a reduction,” and (2) “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i)-(ii). Curry fails to satisfy either

of these requirements.




12   R. Doc. 221 at 3.
13   R. Doc. 226 at 1.
                                     3
     Case 2:10-cr-00111-SSV-SS Document 230 Filed 07/22/20 Page 4 of 7



      Defendant relies primarily upon his medical conditions to assert that

there are “extraordinary and compelling reasons” meriting compassionate

release. To be sure, two categories of medical conditions could satisfy this

standard. Those include (1) “terminal illness[es]” and (2) serious physical or

mental conditions “that substantially diminish[] the ability of the defendant

to provide self-care within the environment of a correctional facility and

from which he . . . is not expected to recover.”      See U.S.S.G. § 1B1.13,

application note 1.

      Curry asserts that he suffers from “[h]ypertension [e]xcruciating

sever[e] [a]sthma, [h]igh [c]holesterol, and PTSD.”14 The medical records do

not reflect that Curry has hypertension.15 Curry has asthma, for which he has

been prescribed an albuterol inhaler,16 but the records do not characterize

his condition as “severe.” Even assuming Curry is afflicted with the above

conditions, none places him on an “end of life” trajectory; nor do these

conditions “substantially diminish[] [his ability] to provide self-care within

the environment of a correctional facility” as the Guidelines provide.

U.S.S.G. § 1B1.13, application note 1(A).




14    R. Doc. 221 at 2.
15    R. Doc. 226 at 10.
16    Id.
                                      4
      Case 2:10-cr-00111-SSV-SS Document 230 Filed 07/22/20 Page 5 of 7



      Curry speculates that, were he infected with COVID-19, his body would

not be able to handle the virus.17 There is only one positive COVID-19 case

among the inmate population in Yazoo City Medium FCI.18 Moreover, in

accordance with BOP’s policy, “[i]nmates exhibiting signs or symptoms of

COVID-19 are placed in isolation,”19 and exposed staff “wear a mask for 14

days after last exposure [and must] perform regular self-monitoring for

symptoms, practice social distancing and . . . disinfect and clean their work

spaces.”20

      At the heart of Curry’s request is a generalized fear of COVID-19. He

argues that if, “hypothetically,” were he to contract the virus, he would be

“finished.”21 A generalized fear of the virus, by itself, does not justify release.

See, e.g., United States v. Raia, 954 F.3d 594, 597 (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.”); United

States v. Marco Perez-Serrano, No. 5:13-cv-2, 2020 WL 2754914, at *2 (S.D.



17    R. Doc. 221 at 2.
18    Federal    Bureau     of  Prisons,    COVID-19      Cases,  at   2
https://www.bop.gov/coronavirus/ (last visited July 20, 2020).
19    Federal Bureau of Prisons, Correcting Myths and Misinformation
About                   BOP                and                 COVID-19,
https://www.bop.gov/coronavirus/docs/correcting_myths_and_misinfor
mation_bop_covid19.pdf (last visited July 20, 2020).
20    Id. at 3.
21    R. Doc. 221 at 2-3.
                                    5
     Case 2:10-cr-00111-SSV-SS Document 230 Filed 07/22/20 Page 6 of 7



Miss. May 27, 2020) (“A generalized fear of contracting COVID-19 does not

justify compassionate release.”).

      If a defendant’s medical conditions do not establish the requisite

“extraordinary    and     compelling   reasons,”   there   remain   additional

considerations that could meet this standard.        Specifically, courts may

consider a defendant’s (b) “[a]ge”—starting at age 65, (c) “[f]amily

[c]ircumstances,” having to do with a sudden increase in the defendant’s

caregiving responsibilities, and (d) “other reasons,” an open category that

can only be defined by the Bureau of Prisons. See U.S.S.G. § 1B1.13,

application note 1. These alternative grounds, however, do not apply to

Curry. He is 40 years old;22 he has not claimed to have incurred an increase

in caregiving responsibilities; nor has BOP set out “other reasons” that are

applicable to his case.

      Finally, when determining whether to grant compassionate release

under 18 U.S.C. § 3582(a)(1)(A), the Court must “consider[] the factors set

forth in section 3553(a).” See 18 U.S.C. § 3582(a)(1)(A). Those factors,

specifically “need for the sentence imposed . . . to reflect the seriousness of

the offense,” and the need “to protect the public,” militate against Curry’s

compassionate release. Curry is convicted of serious drug and firearm



22    R. Doc. 162 at 3.
                                       6
     Case 2:10-cr-00111-SSV-SS Document 230 Filed 07/22/20 Page 7 of 7



offenses.    He has served only 120 months of a 220-month term of

imprisonment. The Court finds that Curry’s sentence would not “reflect the

seriousness of the offense” were he released after serving only fifty-four

percent of his term of incarceration. Further, the nature of the offenses and

defendant’s criminal history indicate a need to protect the public from future

crimes by Curry which would not be served by compassionate release.



III. CONCLUSION

      For the foregoing reasons, the Court DENIES defendant’s motion.




            New Orleans, Louisiana, this _____
                                          22nd day of July, 2020.



                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      7
